Title: To John Adams from Department of the Treasury, 1801
From: Department of the Treasury
To: Adams, John

March 8drew an order, Warrant issued & I signed it the 9th for2000:0:0 DollarsApril4.Recd on a Warrant of my Salary2000:0:0May18.Signed a Warrant for2250:0:0June 26. Signed a Warrant for2000:0:0July20.Signed a Warrant for3000:0:0Aug.2Mr John Brisler drew500:0:0Oct. 31.Dto500: 0:0Nov.I received of Mr Joshua Sands2000:0:0Decr5.Signed a Warrant for2000:0:018for2000:0:01798Feb.3. Signed a Warrant for1500:0:0March5.Signed a Warrant for a sum paid by General Lincoln to Dr Tufts3000:0:0March13.Signed a Warrant for4250: 0:027,000: 0:0








By Mistake, the officers of the Treasury charged to the Household Account 2000 dollars which ought to have been charged to the Salary Account.
1797 March
Dollars1797March20.Paid Mr Tench Francis for filling the Ice house and cost of the Straw as Pr Rect.60:0:0Ap.19.Paide James Drake for Horses600:0:0


Received July 6th 1797 of John Adams Esqr President of United States Six hundred & Sixty Six dollars 67/100 in full of one Quarters Rent due 9th June 1797
$666.66
for Kennedy & LynchEzekiel McShane
Philadelphia December 19th 1797 Received of John Adams Esqr Thirteen hundred & thirty three dollars & thirty three Cents in full of House Rent to the 9th Instant
$1333.33
for Andw KennedyEzekiel McShane
Philadla. March 19th. 1798 Received of John Adams Esqr Six hundred & Sixty six 67/100 Dollars in full of a quarters Rent due Andrew Kennedy the 9th inst
666.67f
Kennedy & LynchPhilada. December 17. 1798. Received of John Adams Esqr. Five hundred pounds including Bales for Paper and Papering the House—in full for six months Rent due the 9th. Instant
L500
For Andrew KennedyEzekiel McShane
Salary 1798
Dollars1798 April17.Signed a Warrant for2000:0:0June4.for2000:0:0July5for2000:0:023for2000Aug7Recd by Mr Brisler250Recd of Gen. Lincoln2000Recd of Gen. Lincoln4000Mr Wolcott sent to the Citizens of Phyladelphia500Nov.20Recd by Mr Brisler250Decr17Signed a Warrant dated the 14. for20001799. January 19th. Signed a Warrant for1000February6.Signed a Warrant for1000April12Recd of General Lincoln being the amount of what was due to the President for his Compensation to 4. Mar: 17996000June5.Recd of Gen. Lincoln2000Aug23Pr. Dto2000Sept.25Dto200030Dto2000November.15.Signed a Warrant for2000



Philadelphia June 14th 1798. Received of the Honourable John Adams Esqr. Six hundred & Sixty Six dollars 67/100 in full of Rent to the 9th Instant
$666. 67/100.
for Andrew KennedyEzekial McShane
Philadelphia March 9th 1799 Received of the Honourable John Adams Esqr Six hundred & Sixty Six dollars 67/100 in full of Rent to this day
$666 67/100
for Andrew KennedyEzekial McShane
Philadelphia November 16th 1799. Received from the President of the United States Thirteen hundred & thirty three dollars 33/100 in full of Six Months House Rent due the 9th September last
$1333.33
For Andrew Kennedy Jr.Ezekial McShane
Philadelphia December 18th 1799 Received of the President of the United States Six hundred & Sixty Six dollars 67/100 in full of three Months Rent due the 9th Instant
$666 67/100
for Andrew Kennedy Jr.Ezekial McShane
Philada. March 11th. 1800 of the President of the United States Six hundred & Sixty Six 67/100 Dollars in full of a quarter’s Rent due the 9th Inst
$666.67 Dolls. Duplts for Andw. Kennedy
Kennedy & Lynch
Salary 1799
Dollars1799December11Signed a Warrant for2000:0:01800January20thSigned a Warrant for2000:0:0March3.Signed a Warrant for3000:0:0April4.Signed a Warrant 2000:0:015Signed a Warrant the Ballance of last year ending 4 March5300:0:0May 16th.Signed a Warrant for2000: 0:023.Signed a Warrant for2000:0:0June19drew a order for a Warrant in favor of Mr Shaw for2000:0:0September4.of General Lincoln2000: 0:0October8of General Lincoln2000:0: 0Mr Brisler recd500:0:0November26Signed a Warrant for 1500:0:01801 January6Signed a Warrant for2000:0:0Feb2Signed a Warrant dated Jan. 31 for2000:0:0Feb.26.Signed a Warrant for4000:0:027Signed a Warrant for1102:0:0
Treasury Department. 18. January 1801
Balance due the president of the United States for Compensation to the Close of the Year 1799–Ds. 12.300Compensation for the Year 1800–25.000Dollars 37.300
Warrants issued Viz:
1800WarrantJanuary20.No.477pr Presidents Letter of20 Jany 1800.for2000.—March 3. 566. ditto 3 Mar: 18003000.April 4.653  ditto 4 Apl. 18002000.“ 15.670ditto15th. Apl. 18005.300.the Balance due 1st Jany 1800.12.300May15.778.pr Presidents Letter of same date2,00023.819.ditto2,000June20.877.ditto19th. June 18002.000Sepr.30.1157.pr Presidents Recd. to B. Lincoln of 4 Sepr. 1800 for2000October17.1246.pr John Briesler500.Novr.27.1342.pr Presidents Letter26 Novr. 1800.1500.Decr.31.1410.pr do: Recd: to B. Lincoln of8th. October 1800for200024,300Due the President on 1 January 1801. D.13.0001800. By Compensation to 3 March inclusiveJanuary6—Warrant forD.  200031. ditto 2000




Extract from the records in the office of the Secretary of Treasury
B. Wood